         Case 2:19-cv-00466-DWA Document 19 Filed 05/14/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDREW LYONS                                    )
                                                ) No. 19-466
        v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY



                                     OPINION AND ORDER

                                             SYNOPSIS

        In this action, Plaintiff filed an application for disability insurance benefits, alleging

disability due to mental impairments. His application was denied initially, and upon video

conference hearing by an Administrative Law Judge (“ALJ”). The Appeals Council denied his

request for review. Before the Court are the parties’ Cross-Motions for Summary Judgment. For

the following reasons, Plaintiff’s Motion will be granted, and Defendant’s denied, and this matter

remanded for further proceedings.

                                                OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).




                                                   1
          Case 2:19-cv-00466-DWA Document 19 Filed 05/14/20 Page 2 of 6



Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947). Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

   II.      THE PARTIES’ MOTIONS

   Plaintiff argues that the ALJ arrived at a residual functional capacity (“RFC”) that failed to

account for limitations reflected in medical opinion of record. In particular, Plaintiff contends

that the RFC failed to account for multiple limitations opined to by Dr. Ross, an agency

psychological consultant, despite affording Dr. Ross’ opinion great weight.



                                                 2
            Case 2:19-cv-00466-DWA Document 19 Filed 05/14/20 Page 3 of 6



         Dr. Ross, in her opinion, found Plaintiff markedly limited in interacting with the general

public, and moderately limited in various areas touching on interactions with co-workers, such as

the ability to get along with co-workers and peers, and the ability to accept instructions from

supervisors. The ALJ did not separately address the degree of impairments that Dr. Ross opined

to. Instead, he addressed Dr. Ross’ opinion briefly, noting as follows:

         Shelley Ross, Ph.D….opined that the claimant was able to meet the basic mental
         demands of competitive work on a sustained basis despite the limitations resulting from
         his impairments…Her assessment is consistent with the evidence as a whole including
         the opinion of the consultative examiner, Dr. Miller. It is given substantial weight.

           The ALJ noted that Dr. Miller, a consulting examiner, opined that Plaintiff had moderate

limitations in his ability to interact appropriately with coworkers, supervisors, and the public.

This assessment was deemed “consistent with the evidence as a whole including [Dr. Miller’s]

own clinical evaluation,” and given “substantial weight.” Dr. Mohamed Ismael, Plaintiff’s

treating physician, submitted a medical source statement, in which he opined that Plaintiff had

marked limitations regarding the ability to interact appropriately with supervisors, co-workers,

and the public. Without further explanation, and without noting Dr. Ismael’s treating status, the

ALJ concluded that Dr. Ismael’s assessment was “not consistent with the evidence of record

including the opinions of Dr. Ross or Dr. Miller.” Ultimately, the ALJ arrived at an RFC that

included limitations of simple, routine, and repetitive tasks, simple work-related decisions, and

frequent interaction with supervisors but only occasional interaction with coworkers or the

public.1

         It is axiomatic that an ALJ may reject all or part of the medical evidence, but must give

some reason for discounting the rejected evidence. “The grounds upon which an administrative

order must be judged are those upon which the record discloses that its action was based." SEC

1
 Limitation to “frequent” interaction has been held sufficient to account for moderate limitations. See, e.g., Smith v.
Berryhill, No. 17-0305, 2017 U.S. Dist. LEXIS 198806, at *19 (D. Colo. Dec. 1, 2017).

                                                          3
           Case 2:19-cv-00466-DWA Document 19 Filed 05/14/20 Page 4 of 6



v. Chenery Corp., 318 U.S. 80, 87, 63 S.Ct. 454, 87 L.Ed. 626 (1943). I have found remand

warranted, for example, when an ALJ recounted various limitations found in a particular medical

opinion, gave the whole opinion significant weight, and then failed to account for the recounted

limitations in the RFC. See, e.g., Bebout v. Berryhill, No. 17-667, 2018 U.S. Dist. LEXIS

114086 (W.D.Pa. Jul. 10, 2018).

         While the situation differs here, it remains that the ALJ’s decision lacks sufficient

information to allow for meaningful review. The ALJ merely stated, regarding Dr. Ross, that

“[h]er assessment” was given substantial weight. It appears that the ALJ did not intend to afford

substantial weight to the entirety of Dr. Ross’ opinion; if so, the reasons therefor are unclear.

Further, if the ALJ intended to accept only the last concluding sentence of Dr. Ross’ multi-page

assessment, and reject the remainder – which included both marked and moderate limitations –

he offers few clues as to why. Notably, as well, Dr. Ross indicated that the record was

insufficient to support a decision on Plaintiff’s claim. In addition, Dr. Ismael’s opinion was

given “little weight” in part due to its inconsistency with Dr. Ross’ opinion; both sources,

however, were consistent in certain respects. For example, both found marked limitations in

Plaintiff’s ability to interact appropriately with the public. While I agree with Defendant that the

record contains several possible explanations for the ALJ’s approach, the Court is disinclined to

engage in guesswork in this particular case. 2




2
  I note, too, that the ALJ repeatedly referred to Plaintiff’s failure to maintain regular mental health treatment.
Omitting investigation into an explanation of a claimant’s noncompliance may be significant, if noncompliance
factors into the ALJ’s analysis. See, e.g., Goudy v. Berryhill, No. 17-1113, 2019 U.S. Dist. LEXIS 85304, at *22
(E.D. Pa. Apr. 10, 2019).

                                                          4
         Case 2:19-cv-00466-DWA Document 19 Filed 05/14/20 Page 5 of 6




                                           CONCLUSION

       This matter is remanded to afford the ALJ an opportunity to provide additional

explanation regarding the weight afforded the medical opinion of record, which portions of those

opinions were rejected, and the grounds therefor. An appropriate Order follows.

                                                   BY THE COURT:



                                                   ________________________________

                                                   Donetta W. Ambrose
                                                   Senior Judge, U.S. District Court
       DATED: May 14, 2020




                                               5
         Case 2:19-cv-00466-DWA Document 19 Filed 05/14/20 Page 6 of 6



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDREW LYONS                               )
                                           ) No. 19-466
       v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY


                                           ORDER

       AND NOW, this 14th day of May, 2020, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is GRANTED and Defendant’s DENIED, and this matter is

remanded for further proceedings consistent with the foregoing Opinion.

                                           BY THE COURT:



                                           _______________________________

                                           Donetta W. Ambrose
                                           Senior Judge, U.S. District Court




                                               6
